Citation Nr: 1756839	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for low back strain with degenerative disc disease.

2. Entitlement to service connection for left lower extremity radiculopathy associated with low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 1972 in the United States Marine Corps.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing. A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's degenerative disc disease of the low back was not shown to have manifested during active military service or within one year of separation, and the current disability is not etiologically related to a low back strain suffered in service.

2. The Veteran does not have left lower extremity radiculopathy.  Instead, he has peripheral neuropathy that is associated with diabetes.  




CONCLUSIONS OF LAW

1. The criteria for service connection for a low back strain with degenerative disc disease have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1137 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2017).

2. The criteria for service connection for a left lower extremity radiculopathy associated with low back strain with degenerative disc have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1137 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedder v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


B.	Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2017). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

C.  Presumptive Service Connection

Presumptive service connection may be granted for "chronic diseases" if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation.  38 C.F.R. § 3.307(a)(3). Degenerative disc disease (DDD), a form of arthritis, is categorized as a chronic diseases under 38 U.S.C. § 1101; 38 C.F.R. § 3.309 (a).  If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).

Low back strain with degenerative disc disease

The Veteran stated that he first began having problems with his lower back while in boot camp at Camp Pendeleton in December 1968. While the Veteran acknowledges that his memory of the incident is limited due to the length of time since the event, he believes that he likely injured himself lifting weights. He stated that he has experienced low back pain ever since the event. The Veteran explained that after separation, he pulled his back lock-up after he sneezed while brushing his teeth. After the incident, he was unable to straighten his back. The Veteran testified that he initially sought treatment from a chiropractor who suspected a herniated disc in the spine and referred the Veteran to the VA for follow-up care.

With respect to element (1), a current disability, the Veteran has a current low back disability. During an examination in May 2013, the Veteran exhibited the following symptoms associated with his low back condition: less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing. IVDS was confirmed based on positive diagnostic imaging while an incapacitating episode due to IVDS of 1 to 2 weeks was endorsed.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the evidence reveals that the Veteran suffered a low back strain while in service. In January 1969, he sought treatment for "shooting pain in the coccyx region," was diagnosed with a contusion to the coccyx region, placed on light duty, and given prescription medication for pain relief. A subsequent x-ray in January 1969, however, revealed no bone disease or pathology and ruled-out a fracture to the coccyx region. The Veteran eventually returned to full-duty without restrictions and no further treatment for a low back condition was noted in-service. The Veteran's March 1972 separation examination endorsed a normal spine with no associated conditions noted.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current low back disability is etiologically related to service.

First, while the Veteran did sustain an injury in service, there is no probative evidence that it resulted in a permanent disability.  Rather, the evidence showing that he returned to full duty with a normal x-ray, and the evidence showing a normal spine at service separation suggests that there was no permanent disability in service.  

Moreover, the medical opinion is against the claim. In the May 2013 VA examination, the examiner opined that the Veteran's in-service low back strain to the coccyx region was an isolated event which resolved without restriction by the Veteran's separation from service. The examiner noted that the Veteran's DDD manifested within the last 10 years whereas the low back strain occurred over 30 years prior. 

There is no medical evidence of record which supports a positive etiology opinion by a medical professional relating the Veteran's current low back disability to his service.

Moreover, while the Board has fully considered the Veteran's testimony, he does not have the medical expertise to offer an etiology opinion for his low back condition. Jandreau v. Nicholson, F.3d 1372 (Fed. Cir. 2007) at 1377.

Finally, since the Veteran's DDD did not manifest to a compensable degree within one year of separation, service connection on a presumptive basis for chronic conditions under § 3.307 is not warranted.

Left lower extremity radiculopathy associated with low back strain with degenerative disc disease

In November 2016, the Veteran stated that he suffers from sciatica after he cuts the lawn, walks a long distance, or sits for a long time. He contends that he has had trouble with radiculopathy since service.

With respect to element (1), a current disability, the Board finds that the Veteran does not have left lower extremity radiculopathy. 

While the May 2013 VA examiner diagnosed moderate left lower extremity radiculopathy based on finding showing decreased sensation to the left leg, a follow-up examination in October 2017 revealed no radiculopathy.  Rather, the examiner found that all signs and symptoms of the Veteran's left lower extremity condition pertain to a diagnosis of peripheral neuropathy. The examiner reasoned that "the Veteran's symptoms and exam findings are in a stocking distribution in the feet, which is consistent with a diabetic peripheral neuropathy." He further concluded that "this would not support a radiculopathy" and that recent treatment records related to the Veteran's left leg were related to treatment of peripheral neuropathy with no evidence of radiculopathy.

The Board finds that the October 2017 medical opinion that rules-out the presence of radiculopathy and attributes the Veteran's left lower extremity symptoms to peripheral neuropathy related to the Veteran's diabetes is persuasive. The examiner reviewed the Veteran's medical records, differentiated the Veteran's left leg symptoms of pain, weakness, and numbness, and provided a rationale on why peripheral neuropathy, and not radiculopathy, is the proper diagnosis for the Veteran's left leg disability. Given such, the Board finds that the Veteran does not have a disability manifested by left lower extremity radiculopathy.  Rather, he has peripheral neuropathy that has been associated with diabetes.  As such, the claim must be denied.  


ORDER

Entitlement to service connection for low back strain with degenerative disc disease is denied.

Entitlement to service connection for left lower extremity radiculopathy associated with low back strain with degenerative disc disease is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


